Opinion.
Cooper, J.:
A careful examination has convinced us that the construction of our statute governing the limitations of estates contended for by counsel for the appellants is the correct one, and we would readily adopt it but' for the decision in the case of McKenzie v. Jones, 39 Miss. 230. That case arose under the Act of 1822, and both court and counsel seem to have overlooked or ignored the proviso to the 24th section‘of that act. The decision, however, fixed the construction of the statute, and thereby established a rule of property, and we are constrained to follow it. Besides this, the statute has since been re-enacted and we must infer that it was done with a full knowledge on the part of the legislative department of the construction put upon it by the court.

The decree is therefore affirmed.